Citation Nr: 1513957	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches. 

4.  Entitlement to service connection for meningitis.

5.  Entitlement to service connection for septicemia.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982, and from October 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans.  The August 2010 rating decision declined to reopen the claims of entitlement to service connection for bilateral hearing loss, hypertension, and headaches, and initially denied service connection for meningitis, septicemia and sinusitis.  The December 2010 rating decision denied entitlement to service connection for chronic fatigue syndrome. 

The Board also notes that the Veteran's April 2010 claim included entitlement to service connection for tinnitus.  Though this issue was initially denied by the August 2010 rating decision and the Veteran filed a timely Notice of Disagreement, the claim was granted in a March 2013 rating decision.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2007 rating decision initially denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, hypertension and headaches; the Veteran did not enter a notice of disagreement within one year of notice of this decision, and it became final.

2.  Evidence received since the May 2007 rating decision is new to the claims file, but is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss, hypertension or headaches; combined with VA assistance and considering the other evidence of record, the new evidence does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not currently have a credible diagnosis of meningitis.

4.  The Veteran does not currently have a credible diagnosis of septicemia.

5.  The Veteran does not currently have a credible diagnosis of sinusitis.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, denying the claims of service connection for bilateral hearing loss, hypertension and headaches, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been submitted for the claims of entitlement to service connection for bilateral hearing loss, hypertension or headaches; the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).

3.  The criteria for service connection for meningitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for septicemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims to reopen previously denied claims, and for entitlement to service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

An April 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in August and December 2010.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

There is no indication that the Veteran currently has meningitis, septicemia or sinusitis.  The most recent medical record pertaining to those disorders is from August 1991 which is remote to the filing of the instant claim for benefits.  There is no statement from the Veteran that he has had persistent or recurrent symptoms of meningitis, septicemia or sinusitis since service.  Thus, there is no evidence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Consequently, an examination and nexus opinion are not required.  See McLendon, 20 Vet. App. at 81-82.  

A VA examination or opinion has not been obtained in this case with regard to the claims for bilateral hearing loss, hypertension or headaches, because the Board finds that new and material evidence has not been submitted, and therefore the duty to assist to obtain a medical examination has not been triggered.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence 

In November 2005, the Veteran claimed service connection for bilateral hearing loss, hypertension, and headaches.  The claim was denied in a May 2007 rating decision.  The Veteran was notified of the decision the next month.  The Veteran did not respond.  The Board concludes that the May 2007 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertinent to the manifestation of the disability prior to, during and subsequent to service.  Id.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991);  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993). Accordingly, 'a lasting worsening of the condition'--that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Bilateral Hearing Loss 

The claim for entitlement to service connection for bilateral hearing loss due to acoustic trauma sustained in service was denied for lack of a nexus of bilateral hearing loss disability to the first period of active service, and, alternately, for lack of aggravation of preexisting bilateral hearing loss during the second period of active service.  The April 2007 VA audiological examination report indicated that an opinion could not be rendered without resort to speculation and that there was a lack of evidence.  To reopen, new and material evidence must be received showing either a relationship between bilateral hearing loss and the first period of active service, or a permanent worsening of bilateral hearing loss during the second period of active service.  

The Veteran underwent a February 2013 VA examination in connection with his claim for tinnitus.  At that examination, the Veteran complained of hearing loss, worse in the right ear than left, and difficulty hearing in group situations.  The Veteran reported exposure to loud noises during service, including military equipment, explosions and aircraft noise.  However, the examiner did not provide a medical opinion regarding the onset of the Veteran's hearing loss.  Indeed, there is no other medical or lay evidence tending to support a finding that the Veteran's hearing loss began during his first period of active service, or was aggravated during his second period of active service, has been submitted.

The Board notes the Veteran's representative asserted that the March 2013 grant of entitlement to service connection for tinnitus amounted to new and material evidence sufficient to reopen the Veteran's claim for hearing loss, as the same noise exposure that the Veteran claims caused his hearing loss was found to have caused his tinnitus.  The representative stated that "bilateral hearing loss is related to service because 'an associated hearing loss is usually present' with tinnitus", citing to the MERCK Manual.  However, the Board finds that the relevant evidence of record does not indicate that the etiology of the Veteran's hearing loss and tinnitus are related.  The VA examiner did not check the box for finding tinnitus as associated with hearing loss.  

Thus, the evidence submitted by the Veteran, albeit new, is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss; this new evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that reopening of this issue is not warranted.  See 38 C.F.R. 
§ 3.156(a).

Hypertension

The claim for service connection for hypertension was denied for lack of evidence of a nexus between the disability and the first period of active service, and, alternately, for lack of aggravation of the disability during the second period of active service.  To reopen, new and material evidence must be received showing either a relationship between hypertension and the first period of active service, or a permanent worsening of hypertension during the second period of active service.  

The Veteran submitted a letter from Dr. A, dated April 2010, indicating the Veteran was a patient of Dr. A's, and that the Veteran suffered from systolic hypertension.  However, this letter did not express an opinion as to the date of onset or the etiology of the Veteran's hypertension.  There is no other medical or lay evidence indicating a relationship between the Veteran's hypertension and his first period of active service, or indicating an aggravation of hypertension during his second period of active service, has been submitted.  The Board finds that the evidence submitted by the Veteran, albeit new, is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for hypertension; this new evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that reopening of this issue is not warranted.  See 38 C.F.R. § 3.156(a).

Headaches 

The claim for service connection for headaches denied for lack of evidence of a nexus between the disability and the first period of active service, and, alternately, for lack of aggravation of the disability during the second period of active service.  To reopen, new and material evidence must be received showing either a relationship between headaches and the first period of active service, or a permanent worsening of headaches during the second period of active service.  

In a June 2010 VA examination for chronic fatigue syndrome, the Veteran complained of occasional headaches, but no etiological opinion was provided.  There is no other medical opinion or other medical or lay evidence tending to support the Veteran's allegations, has been submitted.  The Board finds that the evidence submitted by the Veteran, albeit new, is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for headaches; this new evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that reopening is not warranted.  See 38 C.F.R. § 3.156(a).

III.  Service Connection 

The Veteran claims he is entitled to service connection meningitis, septicemia and sinusitis, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran does not currently have a credible diagnosis of any of the aforementioned disabilities.  As such, service connection is not warranted.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Veteran contends he is entitled to service connection for meningitis, septicemia, and sinusitis, which he asserts began in, and were caused by, military service.  For the reasons that follow, the Board finds that meningitis, septicemia, and sinusitis were not incurred in service or otherwise related to any incident of service.  The Board concludes that service connection is not warranted.

The Veteran's STRs reveal that at status examinations in May 1984 and June 1988 (between his first and second periods of active service), the Veteran's sinuses were noted to be normal, and the Veteran denied ear, nose or throat trouble, chronic or frequent colds, sinusitis, or hay fever.  The June 1988 examination notes the Veteran had viral meningitis in June 1987, but was without complications or sequelae.

Prior to his second enlistment into active duty, in October 1990, the Veteran completed a report of medical history, where he indicated trouble with his ear, nose or throat, and the examiner appears to note septal deviation.  The Veteran did, however, deny chronic or frequent colds, sinusitis, and hay fever.  At separation from service, the Veteran underwent another physical examination in April 1991, which again noted normal sinuses and where the Veteran denied ear, nose or throat trouble, chronic or frequent colds, sinusitis, or hay fever.

The Veteran's STRs are otherwise silent for treatment or complaints relating to sinusitis, meningitis, or septicemia.

In August 1991, the Veteran was admitted to the hospital, "mainly because of persistent occipital headaches with some mild fever."  The Veteran was treated by Dr. A., who reported a diagnosis of septicemia secondary to bacillus species bacteria, and mild maxillary sinusitis.

In November 2005, Dr. A completed a medical examination of the Veteran.  He noted a history of septicemia, beginning on August 14, 1991.  The report indicated a CT scan of the Veteran's head was normal.

There is no medical or credible lay evidence of current meningitis, septicemia, or sinusitis.  The Veteran's STRs do not document any of these conditions.  Though in October 1990, the Veteran endorsed trouble with the ear, nose or throat, and the examiner appears to note septal deviation, there is nothing in the STRs to indicate any issue relating specifically to the sinuses.  Further, the June 1988 examination indicates the Veteran did suffer meningitis when he was not on active duty, but there were no complications or sequelae.  The only evidence regarding sinusitis or septicemia is the August 1991 hospital report, which diagnosed septicemia secondary to bacillus species bacteria, and mild maxillary sinusitis.  There is no further evidence since that time to indicate the issues did not resolve following his 1991 treatment.  The evidence does not show, nor does the Veteran contend, that there are any residuals of meningitis following his 1987 diagnosis or residuals of septicemia and sinusitis following his 1991 diagnosis.  There is no statement from the Veteran that he has had persistent or recurrent symptoms of meningitis, septicemia, or sinusitis since service.  Thus, there is no evidence of a current disability during the pendency of these claims or a recent diagnosis of disability prior to the Veteran filing his claims.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The 1991 and 1987 diagnoses are not "recent."  The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that as there is no present diagnosed disability of meningitis, septicemia, or sinusitis, service connection is not available for these conditions.

In light of the foregoing, the Board finds that the record evidence demonstrates that the Veteran does not have a current diagnosis of meningitis, septicemia, or sinusitis that is related to military service.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened.

New and material evidence not having been received, the claim of entitlement to service connection for hypertension is not reopened.

New and material evidence not having been received, the claim of entitlement to service connection for headaches is not reopened.

Entitlement to service connection for meningitis is denied.

Entitlement to service connection for septicemia is denied.

Entitlement to service connection for sinusitis is denied.


REMAND

The Veteran contends that he has chronic fatigue syndrome as a result of his active service.

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

In this case, the Veteran's DD Form 214 shows that he was ordered to active duty in support of Operation Desert Shield and Desert Storm in October 1990, and served 4 months and 15 days of Foreign Service.  The Veteran's service in the Persian Gulf is confirmed. 

In a letter dated April 2010, the Veteran's physician, Dr. A., submitted a letter stating the Veteran had multiple medical problems, including fatigue.  Dr. A noted the Veteran was prescribed Modafinil for his chronic fatigue, and described the Veteran's problems with sleep and staying away during the daytime.  However, the Dr. A. did not provide an opinion as to the etiology of the Veteran's fatigue.

In June 2010, the Veteran was afforded an examination for his claimed chronic fatigue syndrome by a nurse practitioner (co-signed by a physician).  The Veteran reported an onset of chronic fatigue in 1991 after having septicemia for 10 days.  The examiner diagnosed chronic fatigue syndrome (presumptive condition) and noted off-label use of Modafinil/Provigil as treatment, but determined the Veteran did not have at least 6 of the 10 chronic fatigue syndrome diagnostic criteria necessary under the § 4.88a.  

In a November 2010 addendum opinion, a different nurse practitioner added that though the April 2010 note from Dr. A stated that the Veteran had chronic fatigue, the Veteran did not meet VA's criteria for chronic fatigue syndrome because he did not meet at least 6 of the 10 chronic fatigue syndrome diagnostic criteria.  The report also noted that Modafinil (Provigil) was generally used for increased day time sleepiness and/or narcolepsy and Dr. A's use of the drug to treat the Veteran's fatigue was off label.  Neither the June 2010 nor the November 2010 examiner provided an opinion as to the etiology of the Veteran's symptoms of fatigue or determined whether fatigue could have been a manifestation of an undiagnosed illness under 38 C.F.R. § 3.317.

In a letter dated August 2013, the Veteran's representative acknowledged the finding that the Veteran did not meet 6 out of the 10 criteria for diagnosing chronic fatigue syndrome for VA purposes, but stated that the Veteran continued to suffer from chronic fatigue and suggested that the VA examiner overlooked symptoms that contributed to the Veteran's fatigue.

The Board finds that a remand is necessary in order to obtain a medical opinion regarding whether the Veteran's claimed chronic fatigue is directly related to service and/or due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask them to identify all VA and non-VA clinicians who have treated him for chronic fatigue since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once any signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, obtain an addendum opinion by a certified physician's assistant or physician to the June 2010 and November 2010 VA examination reports regarding the nature and etiology of the Veteran's fatigue.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.  The examiner is requested to provide an opinion as to the following:

In light of the finding that the Veteran does not meet the criteria for chronic fatigue syndrome, is it at least as likely as not (50 percent or greater probability) that the Veteran's complained of symptoms of fatigue are otherwise due to an undiagnosed illness as the result of service in the Persian Gulf War.

The examiner should provide a full rationale to support his or her opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, the report should so state.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


